Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 1 of 16 Page ID #476




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 DARREN BAILEY,                               )
                                              )
                  Plaintiff,                  )
                                              )
 vs.                                          )         Case No. 3:20-cv-474-GCS
                                              )
 GOVERNOR JAY ROBERT                          )
 PRITZKER, in his official capacity,          )
                                              )
                  Defendant.                  )

          ORDER REMANDING ACTION PURSUANT TO 28 U.S.C. § 1447

SISON, Magistrate Judge:

       Plaintiff Darren Bailey filed suit in the Circuit Court for the Fourth Judicial Circuit,

Clay County, Illinois, in case number 2020-CH-6 on April 23, 2020. On May 13, 2020, he

filed a first amended verified complaint for declaratory judgment and injunctive relief.

In his amended complaint, Bailey, a representative in the Illinois General Assembly suing

solely in his personal capacity as a citizen of Illinois, alleges that, by issuing continuing

disaster proclamations and executive orders more commonly known as “stay-home”

orders, Governor J.B. Pritzker exceeded his authority to exercise certain emergency

powers granted to him under the Illinois Emergency Management Agency Act, 20 ILCS

§ 3305, et seq. Governor Pritzker timely removed the action to this Court on May 21, 2020,

invoking federal jurisdiction under 28 U.S.C. § 1343(a)(3). Bailey immediately filed an

emergency motion to remand (Doc. 7). The Court set an expedited briefing schedule, and

the matter is now fully briefed and ripe for ruling.




                                         Page 1 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 2 of 16 Page ID #477




                                          ANALYSIS

       “Defendants may remove a ‘civil action’ from state court to the federal district

court located in the place where such action is pending, as long as the federal district

court had ‘original jurisdiction’ over the case.” Yassan v. J.P. Morgan Chase & Co., 708 F.3d

963, 968 (7th Cir. 2013)(quoting 28 U.S.C. § 1441(a)). Governor Pritzker, as the party

seeking removal, bears the burden of establishing that federal jurisdiction exists. See Doe

v. Allied–Signal, Inc., 985 F.2d 908, 911 (7th Cir. 1993). There is a strong presumption in

favor of remand, and district courts must narrowly interpret removal statutes. Id. Doubts

over jurisdiction should be resolved in favor of remand. Id.

       The Court is guided by the principle that federal courts are courts of limited

jurisdiction, a function of the restrictions placed upon the federal judiciary both by the

United States Constitution and by federal law. See Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). It is a fundamental principle of federalism that federal

courts may hear only certain claims, such as those raising “federal questions” or “arising

under” the laws of the United States. U.S. CONST. art. III § 2, cl. 1. While “[t]his

constitutional grant of judicial authority is broad[,] . . . the Constitution gives Congress

the power to further refine the actual scope of federal jurisdiction.” International Union of

Operating Engineers, Local 150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009)(citing

references and internal citations omitted). “Congress may not expand the jurisdiction of

the federal courts beyond the bounds established by the Constitution,” but it may impose

statutory limitations. See Verlinden B.V. v. Central Bank of Nigeria, 461 U.S. 480, 491 (1983).

       A defendant may not remove a case to federal court unless, at the time of removal,

                                          Page 2 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 3 of 16 Page ID #478




a plaintiff’s complaint establishes that there is federal jurisdiction. See Franchise Tax Bd. of

State of Cal. v. Construction Laborers Vacation Trust for Southern California, 463 U.S. 1, 10

(1983). Thus, the Court begins by considering the claims alleged in Bailey’s first amended

complaint. Statements made or claims advanced prior to the filing of the first amended

complaint, the operative complaint at the time of removal, bear no impact on whether

federal jurisdiction existed at the time of removal.

       In his first amended complaint, Bailey brings two types of claims: claims for

declaratory relief and a claim for injunctive relief. He alleges that Governor Pritzker first

declared the COVID-19 pandemic a disaster on March 9, 2020. The declaration, made

pursuant to the Illinois Emergency Management Agency Act (“IEMAA”), labeled all 102

counties in Illinois disaster areas, and, pursuant to emergency powers granted to him

under Illinois law, Governor Pritzker issued executive orders aimed at decreasing the

spread of and reducing the loss of life caused by COVID-19, a severe, acute respiratory

disease, caused by the novel SARS-CoV-2 virus.

       According to Bailey’s amended complaint, Governor Pritzker overstepped his

authority by failing to adhere to a 30-day time limit on his authority to exercise

emergency powers under the IEMAA. At the time the amended complaint was filed,

Bailey alleged that Governor Pritzker twice extended his initial disaster proclamation,

first on April 1, 2020, and again on April 30, 2020, finding both times that the pandemic

was a continuing disaster. By mid-May, Bailey claims that the Governor had been relying

on his emergency powers for 81 days and that, in addition to exceeding the IEMAA

temporal limit, the exercise of powers usurped the delegation of authority by the Illinois

                                          Page 3 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 4 of 16 Page ID #479




Department of Public Health to local health departments to order disease-related

restrictions like isolation and quarantines pursuant to rules promulgated under the

Illinois Department of Public Health Act, 20 ILCS § 2305, et seq. (“IDPHA”).

       Bailey seeks a declaratory judgment finding that the April 30, 2020 proclamation

is void because, among other arguments, the IEMAA only grants Governor Pritzker the

power to avert a public health emergency, not to manage it once it has occurred (Count

I). He also seeks a declaratory judgment stating that Governor Pritzker had no authority

to exercise his emergency powers under the IEMAA after April 8, 2020, the date when

the 30 day-period from the initial March 9, 2020 disaster proclamation ended (Count II).

Bailey further requests that a declaratory judgment be entered holding that the Illinois

General Assembly, through the IDPHA, gave supreme authority over the restriction of

citizens’ movements and business activity to the Department of Public Health when a

public health risk exists, that is, that the IDPHA alone governs when and how isolation

and quarantine rules may be issued and enforced in Illinois (Count III). Finally, Bailey

seeks injunctive relief preventing the Governor from issuing disaster proclamations that

do not comply with the IEMAA’s 30-day time limit and enjoining him from restricting

movement, activities, or business operations under the IEMAA (Count IV).

       As an initial note, this case does not take place in a vacuum. While the analysis

must be dispassionate, the Court recognizes the enormity of the issues raised by Bailey.

The Court is focused solely on the question of federal jurisdiction without consideration

of the merits of Bailey’s claims, but the undersigned is cognizant that these are uncharted,

turbulent times. The stakes are high on both sides of this litigation. There is no easy

                                        Page 4 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 5 of 16 Page ID #480




balance between protecting the public from a silent, fast-spreading, novel virus and

preventing great social upheaval and the heavy strain of economic and financial

uncertainty. This District’s normal operations have been disrupted due to similar, albeit

separate, balancing concerns. Nevertheless, the Court must set all such concerns aside in

weighing the question before it now. This is a routine function of the federal judiciary

and one which the Court addresses daily, i.e., whether a complaint pleads a basis for

federal jurisdiction. That issue alone is before the Court. In this instance, in the interest of

federalism, the Court finds that the amended complaint does not give rise to federal

jurisdiction and that this action is best committed to the courts of the State of Illinois for

further consideration.

       Bailey argues that his complaint clearly raises no federal issues and vehemently

attacks the Governor’s decision to remove this action as frivolous and taken in bad faith.

While it may appear at first blush that no claim is raised under the United States

Constitution or federal law, the question of whether federal jurisdiction exists presents a

close call. The amended complaint does not clearly state a statutory or constitutional basis

for each claim, which required the Court to expend significant time to properly categorize

each claim.

       To a certain degree, the amended complaint could be read as raising constitutional

claims. In his reply, Bailey argues that his allegations are straightforward: “(a) Defendant

issued certain proclamations, executive orders, and declarations; (b) the proclamations,

executive orders, and declarations had the effect of restricting Plaintiff’s ability to travel,

associate with others, and practice his faith; and (c) Defendant had no statutory authority to

                                          Page 5 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 6 of 16 Page ID #481




do so.” (Doc. 25, p. 4) (emphasis added). The highlighted language demonstrates to the

Court that even Bailey acknowledges that at the core of his claims is an allegation that his

constitutional rights were violated by state action allegedly taken in violation of state law.

However, the amended complaint does not single out Bailey’s rights under the Illinois

Constitution. Instead, it just refers to various rights understood to be secured by

constitutional grants, both state and federal.

       To determine whether a complaint raises a federal issue, courts rely on the “well-

pleaded complaint” rule. That is, a plaintiff is the master of his complaint and, as such,

“may include (or omit) claims or parties in order to determine the forum.” Garbie v.

DaimlerChrysler Corp., 211 F.3d 407, 410 (7th Cir. 2000)(citing Caterpillar, Inc. v. Williams,

482 U.S. 386, 392 (1987)). See also Bastien v. AT&T Wireless Servs., Inc., 205 F.3d 983, 986

(7th Cir. 2000)(noting that a plaintiff may “avoid federal jurisdiction by pleading only

state law claims[.]”). As the Supreme Court has stated, “the paramount policies embodied

in the well-pleaded complaint rule . . . [are] that the plaintiff is the master of the complaint

. . . and that the plaintiff may, by eschewing claims based on federal law, choose to have

the cause heard in state court.” Caterpillar, 482 U.S. at 398-399. To that end, it is not

uncommon for a party to plead claims alleging violations solely of rights guaranteed by

a state’s constitution in order to avoid federal jurisdiction. But that clarity in pleading is

missing here, as the amended complaint references constitutional rights vaguely and in

passing.

       The references to constitutional rights include rights that are recognized by both

the U.S. Constitution and the Illinois Constitution, and the amended complaint could, but

                                          Page 6 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 7 of 16 Page ID #482




does not, specify that it seeks redress solely for violations of Bailey’s rights under the state

constitution. The argument that this is a case that clearly raises no federal claims is too

confidently stated. There is a federal right to travel secured by the U.S. Constitution, but

there also is a federal right to travel secured by the Illinois Constitution. See, e.g., ILCS

CONST., Art. 1, § 2 (establishing due process protection and stating that “[n]o person shall

be deprived of life, liberty or property without due process of law nor be denied the equal

protection of the laws.”). See also City of Chicago v. Morales, 687 N.E.2d 53, 64-65 (Ill.

1997)(noting that general right to travel was protected by the due process clause). The

First Amendment protects the right to free exercise of religion and the right to assemble,

but the Illinois Constitution protects those rights, as well. See ILCS CONST., Art. 1, § 3.

Even Bailey acknowledges that his allegations are fairly framed as claiming the

Governor’s alleged overreach restricted his ability to travel, associate with others, and

practice his faith. It is a fair reading by Governor Pritzker to conclude that Bailey’s claims

are couched in constitutional terms and may be constitutional claims.

       That said, the Court recognizes that Illinois has an independent declaratory

judgment statute that creates a cause of action for challenging statutory or executive

overreach. The Illinois declaratory judgment statute states:

       The court may, in cases of actual controversy, make binding declarations of
       rights, having the force of final judgments, whether or not any
       consequential relief is or could be claimed, including the determination, at
       the instance of anyone interested in the controversy, of the construction of
       any statute municipal, ordinance, or other governmental regulation.

735 ILCS § 5/2-701(a). To sustain a declaratory judgment action in Illinois, courts require

a showing of “(1) a plaintiff with a legal tangible interest; (2) a defendant having an

                                          Page 7 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 8 of 16 Page ID #483




opposing interest; and (3) an actual controversy between the parties concerning such

interests.” Hess v. Miller, 133 N.E.3d 1235, 1242 (Ill. Ct. App. 2019)(quoting Beahringer v.

Page, 789 N.E.2d 1216, 1223 (Ill. 2003)). In Illinois, declaratory judgment actions are

“purely statutory” and are “to be liberally construed.” Beahringer, 789 N.E.2d at 373. They

also may be brought against a governor seeking declarations that executive orders are

unconstitutional or contrary to state law. See, e.g., Caro v. Whitaker, 898 N.E.2d 1110, 1113

(noting that without the governor as a defendant, the plaintiff did not allege a declaratory

judgment action challenging his authority to act).

       Bailey does not cite the declaratory judgment statute in his amended complaint,

and the briefs by the parties do not address it. Nevertheless, the Court finds that the most

straightforward reading of Bailey’s claims is that they are brought pursuant to this Illinois

statute and not as constitutional claims. Despite the omission of a statutory reference,

Bailey alleges the elements of a claim under the statute, namely that he and Governor

Pritzker have opposing interests related to an actual controversy and that a court has the

power to make a declaration to resolve, at least in part, the dispute. While rights secured

by the U.S. Constitution are impacted by the orders and proclamations at issue, they are

not central to any claim for a declaratory statement from the courts on the bounds of

Illinois statutory and constitutional grants of authority to a governor under the Illinois

declaratory judgment statute. The question remains, then, whether any statutory grant of

jurisdiction covers claims like those raised by Bailey for declaratory relief based on a

violation of state law by a state actor.

       The Constitution’s grant of jurisdiction, as narrowed by Congress, is codified in

                                           Page 8 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 9 of 16 Page ID #484




various statutes including 28 U.S.C. § 1343(a)(3), which Governor Pritzker invokes as the

basis for federal jurisdiction here. Bailey, on the other hand, argues that the principles of

28 U.S.C. § 1331 apply.1 Despite strong arguments to the contrary, the Governor is

adamant that the plain language of Section 1343(a)(3) provides the jurisdictional hook for

this action. By its plain language, Section 1343(a)(3) states:

        (a)   The district courts shall have original jurisdiction of any civil action
        authorized by law to be commenced by any person:
                                            ...
            (3) To redress the deprivation, under color of any State law, statute,
            ordinance, regulation, custom, or usage, of any right, privilege or
            immunity secured by the Constitution of the United States or by any
            Act of Congress providing for equal rights of citizens or of all persons
            within the jurisdiction of the United States [.]

28 U.S.C. § 1343(a)(3). By comparison, pursuant to Section 1331 “district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.”

        Prior to 1980, Section 1331 had an amount in controversy requirement, but

Congress amended the statute and removed the requirement. See Pub. L. No. 96-486, 94

Stat. 2369 (1980). In dicta, the Seventh Circuit explained the relationship between claims

under Section 1343(a)(3) and claims under Section 1331:

        Section 1343(a)(3) covers only civil rights claims against state actors and has
        had no legal effect since 1975, when Congress amended § 1331 to eliminate
        any amount-in-controversy requirement. (The point of § 1343(a)(3) had
        been to allow civil-rights suits without regard to the amount in controversy.
        See Chapman v. Houston Welfare Rights Organization, 441 U.S. 600, 99 S. Ct.
        1905, 60 L.Ed.2d 508 (1979)).

1        The United States of America filed a statement of interest pursuant to 28 U.S.C. § 517. (Doc. 15).
The Court carefully reviewed the brief in support of Bailey’s motion. As the arguments raised by the United
States do not differ drastically in substance from those raised by Bailey, the position of the United States
will not be addressed separately in this Order.

                                               Page 9 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 10 of 16 Page ID #485




Myles v. United States, 416 F.3d 551, 554 (7th Cir. 2005). While the statement is dicta, it is a

clear statement of the law that is relied upon by courts throughout this Circuit as

demonstrating that Section 1343 is widely understood to provide federal jurisdiction for

civil rights claims, as opposed to creating a jurisdictional grant over claims that are not

covered by Section 1331. It also comports with similar decisions about jurisdiction

pursuant to Section 1343 in civil rights cases. See, e.g., Hickey v. Duffy, 827 F.2d 234, 241

(7th Cir. 1987)(stating that “Section 1983 established a remedy for state officials’

violations of law as well as violations of the Constitution, but it did not create an

opportunity to litigate these claims in federal court. The jurisdictional provisions of the

Civil Rights Act of 1871, now found in § 1343, were limited to claims ‘secured by the

Constitution.’”); Roden v. American Federation of State, County, and Mun. Employees, Council

24, No. 08-2578, 2009 WL 40001 at *2 (7th Cir. Jan. 8, 2009)(citing to Myles and stating that

Section 1343 “grants jurisdiction to district courts to hear certain civil-rights claims” and

provides “overlapping” jurisdiction with § 1331 for “civil-rights claims”); Savage v.

Premier Bank of Jacksonville, No. 19-CV-3201, 2019 WL 4418528 at *2 (C.D. Ill. Sept. 16,

2019)(citing to Myles and stating that “Section 1343(a)(3) ‘covers only civil rights claims

against state actors’” and further noting the statute has had no effect since Section 1331

was amended to eliminate the amount in controversy requirement.).

       The Governor asserts that the opinions of two federal appellate courts and one

federal district court support the argument that Section 1343(a)(3) permits a district court

to exercise original jurisdiction over causes of actions that assert non-federal claims, so


                                          Page 10 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 11 of 16 Page ID #486




long as those claims seek to redress the deprivation of rights secured by the Constitution.

(Doc. 24, p. 8). This is in contrast to cases removed under Section 1331, which covers only

claims that arise under federal law. The Governor’s cited authorities, however, do not

support such an argument. For example, the Governor references the phrase “any civil

action authorized by law” in Section 1343(a)(3). The Governor then relies on Rodriguez v.

Comas, 888 F.2d 899 (1st Cir. 1989), where the First Circuit stated that jurisdiction under

Section 1343(a) was “open-ended – applying to any person and over any civil action.” Id.

at 906. However, the phrase is taken out of context, as the First Circuit merely was

comparing the jurisdictional scope of Section 1343(a) with that of Section 1346(b), the

latter of which conferred jurisdiction on the district court over certain cases where the

United States was named as a defendant. Id.

       The Governor also relies on Campbell v. Gadsden v. County Dist. Sch. Bd., 534 F.2d

650 (5th Cir. 1976), but such reliance is misplaced. The Fifth Circuit noted that the phrase

“civil action authorized by law” in Section 1343(a)(3) means that “jurisdiction is

unavailable in the absence of an appropriate cause of action.” Id. at 655. The Fifth Circuit

went on to state that “failure to state a claim under sections 1981, 1983 and 1985 or other

appropriate legal authority has the effect of depriving federal courts of subject matter

jurisdiction under 1343.” Id. The Fifth Circuit thus makes clear that the phrase “civil

action authorized by law” is not as “open ended” so as to provide for a jurisdictional

grant over claims not covered under Section 1331, as the Governor believes it to be.

Instead, Section 1343 requires the existence of an appropriate cause of action authorized

by federal law, which, consistent with the authorities cited above, are limited to civil

                                        Page 11 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 12 of 16 Page ID #487




rights claims. See, e.g., Chapman v. Houston Welfare Rights Organization, 441 U.S. 600, 618

(1979)(noting that where the underlying statute is not a civil rights statute, Section 1983

needs to be invoked in order to support jurisdiction under Section 1343).

       Furthermore, the Governor relies on Spaulding v. Mingo County Bd. of Educ., 897 F.

Supp. 284 (S.D. W.Va. 1995) for the proposition that jurisdiction is proper under Section

1343(a)(3) “even where an asserted right or privilege may be concurrently protected by

the U.S. Constitution and a state constitutional or statutory provision[.]” (Doc. 24, p. 12).

In Spaulding, the parents originally brought suit in West Virginia state court alleging

violations of the West Virginia Constitution and West Virginia Human Rights Act, as well

as other state law claims. The parents alleged that their daughter was discriminated

against based on her disability by various educational agencies and their representatives.

The matter was removed to federal court and the district court addressed its jurisdiction

under Section 1343(a)(3). The court held that it did have jurisdiction, but it did so by

relying on the “artful pleading” doctrine which provides that “a plaintiff cannot defeat

removal by omitting an essential federal question from the complaint.” Id. at 288. The

court reasoned that the parents essentially pleaded but purposely omitted federal claims

under the Individuals with Disabilities Education Act (“IDEA”) and the Rehabilitation

Act in order to defeat removal. Id. Thus, the court concluded that the two federal statutes

provided the jurisdictional hook it needed to exercise jurisdiction under Section

1343(a)(3). This permitted the district court to exercise jurisdiction over the other state

law claims pursuant to its supplementary jurisdiction. See 28 U.S.C. § 1367.



                                        Page 12 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 13 of 16 Page ID #488




       More importantly, despite finding that it had jurisdiction, the court ultimately

opted to exercise its discretion and remand the case back to state court. See Spaulding, 897

F. Supp. at 289. The court noted that remand was appropriate, even if there were putative

federal claims, “where the crux of the action rests in the construction and application of

state law[.]” Id. The court relied on factors such as whether the majority of claims were

grounded in state law, whether the federal constitutional claims were closely related to

state constitutional claims, and whether the federal law claims were tied to the state law

claims. Id. (internal quotations and citations omitted). Accordingly, the court remanded

the case reasoning that the state claims predominated over any putative federal claim,

the claims raised complex issues of state law, the state courts had concurrent jurisdiction

over the putative federal claims, and there was a need to respect the parents’ original

choice of forum. Id.

       Here, even if the Court found that jurisdiction was proper under Section

1343(a)(3), which it does not, the same considerations for remand in Spaulding would

likewise apply to the instant case. Clearly, the crux of the instant dispute is the scope of

the Governor’s power under the statutory scheme established by the Illinois legislature.

And, although federal constitutional rights may be impacted, it is ultimately incidental

to the issue of whether the Governor exceeded those powers, which is a matter governed

solely by state law. Furthermore, to the extent that Bailey is asserting the violation of his

federal constitutional rights, those same rights are protected by the Illinois Constitution,

and thus, such claims are closely related. Finally, in the absence of any purported federal

claim predominating this case, Bailey’s original choice of forum should be respected.

                                        Page 13 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 14 of 16 Page ID #489




          In any event, despite Spaulding’s construction of Section 1343(a)(3), it is not binding

on this Court. Rather, the Court chooses to follow the interpretation of Section 1343(a)(3)

as provided for by the Seventh Circuit in dicta in Myles and as described above. That dicta

states that Section 1343(a)(3) has had no legal effect since 1975, which is when Congress

eliminated the amount-in-controversy requirement from Section 1331. See Myles, 416 F.3d

at 554.

          The Governor responds to Myles by noting that to follow it would result in the

implicit repeal of Section 1343, which is disfavored in the law. However, this is not to say

that Section 1343 has been repealed, by implication or otherwise. Rather, it is redundant

now that Section 1331 confers jurisdiction without respect to the amount in controversy,

negating the need for “many of the specific grants of jurisdiction.” ERWIN CHEMERINSKY,

FEDERAL JURISDICTION 267, 267 n.5 (5th Ed. 2007)(stating that “[f]or example, 28 U.S.C. §

1343 creates subject matter jurisdiction for civil rights cases. The jurisdictional provision

was important because of the difficulty of ascertaining the monetary value of civil rights

and liberties. However, the elimination of the amount in controversy requirement in §

1331 made § 1343 superfluous”). A broad reading of Bailey’s complaint could allow the

Court to find he states a claim for redress of a deprivation of a right secured by the

Constitution, as discussed above, but the Court finds that the amended complaint stops

just short of doing so.

          Further, if the broader jurisdictional grant of Section 1331 does not reach Bailey’s

claims, then the narrower reach of Section 1343 ought not confer federal jurisdiction

either. Governor Pritzker raises a number of other arguments as to why Section 1343(a)(3)

                                            Page 14 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 15 of 16 Page ID #490




confers jurisdiction, but the Court declines to address each one individually because it is

clear that it would be judicial overreach to read Bailey’s claims as federal civil rights

claims subject to Section 1343’s jurisdictional grant. To so find would expand federal

jurisdiction to cover claims against state actors for violating state laws in the absence of a

clearly-pleaded claim that the state action violated or implicated the United States

Constitution or an Act of Congress. As such, this case shall be remanded to state court for

adjudication.

                           REQUEST FOR JUST COSTS AND EXPENSES

       In his emergency motion to remand, Bailey asks the Court to order the Governor

to pay his reasonable fees and costs incurred during the period of time this action was

pending in this court. Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding [a] case may

require payment of just costs and any actual expenses, including attorney fees, incurred

as the result of the removal.” The Seventh Circuit has made clear that Section 1447(c) “is

not a sanctions rule; it is a fee-shifting statute, entitling the district court to make whole

the victorious party.” Garbie v. DaimlerChrysler, Corp., 211 F.3d 407, 410 (7th Cir.

2000)(emphasis in original). “Absent unusual circumstances, courts may award

attorney’s fees under § 1447(c) only where the removing party lacked an objectively

reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141

(2005). The Seventh Circuit directs courts to consider whether, “at the time the defendant

filed his notice in federal court, clearly established law demonstrated that he had no basis

for removal,” likening the analysis to one made under the qualified immunity doctrine.

Lott v. Pfizer, Inc., 492 F.3d 789, 793 (7th Cir. 2007).

                                           Page 15 of 16
Case 3:20-cv-00474-GCS Document 30 Filed 06/29/20 Page 16 of 16 Page ID #491




       Bailey vigorously argues that Governor Pritzker’s decision to remove this case was

frivolous and in bad faith, but the Court disagrees. The removal was timely. The face of

the complaint arguably seeks to vindicate constitutional rights, like the right to travel and

the right to free exercise of religion, without specifying that it refers only to rights secured

by the Illinois Constitution. The Court seriously considered whether Bailey

unintentionally pleaded himself into federal jurisdiction by raising a claim under the

United States Constitution with this lack of specificity, and the decision in his favor was

a close call. As such, the Court does not find that Governor Pritzker lacked an objectively

reasonable basis for seeking removal. Thus, the Court will not award any fees under

Section 1447(c).

                                        CONCLUSION

       For the above-stated reasons, Plaintiff’s emergency motion to remand (Doc. 7) is

GRANTED. It is hereby ORDERED that, pursuant to 28 U.S.C. § 1447(c), this action be

REMANDED to the Circuit Court for the Fourth Judicial Circuit, Clay County, Illinois.

No fees or costs are awarded. The Clerk of Court is DIRECTED to transmit a certified

copy of this Order to the clerk of the state court, and thereafter to CLOSE this case.

       IT IS SO ORDERED.                                                     Digitally signed
                                                                             by Judge Sison
       Dated: June 29, 2020.                                                 Date: 2020.06.29
                                                                             16:57:45 -05'00'
                                                           ______________________________
                                                           GILBERT C. SISON
                                                           United States Magistrate Judge




                                          Page 16 of 16
